DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bremmer (U.S. Patent No. 10,247,273) in view of Li et al. (CN 104866663).
With regard to claim 1, Bremmer teaches a drive shaft for an aircraft (28) comprising: an elongated core (281) extending between a pair of opposed attachment portions (282 and 283); an energy absorption layer (32) made of a material (Column 5, lines 48-51), the energy absorption layer (32) disposed on the core (Fig. 6); and a first composite ballistic layer disposed on the core (33; Column 6, lines 10-17 wherein Aramid and Kevlar fibers are known to be ballistic materials, therefore the layer containing these fibers would provide some level of ballistic protection, i.e. ballistic layer). Bremmer does not specifically disclose the energy absorption layer being made of a composite comprising metal.
Li et al. teaches an energy absorption layer made of a composite comprising rubber and metal (Abstract) in order to exhibit high vibration absorption, corrosion resistance, radiation resistance, high temperature resistance, low temperature resistance, long life, and good stability (Paragraph 7).

With regard to claim 2, Bremmer teaches a first composite ballistic layer (33) comprising organic fibers, being Aramid or Kevlar fibers (Column 6, lines 10-17).
With regard to claim 3, Bremmer teaches a core (281) comprising metal (Column 4, lines 38-43).
With regard to claim 7, Bremmer teaches each attachment portion of the pair of opposed attachment portions (282 and 283) comprises metal (Column 4, lines 38-43).
With regard to claim 9, Bremmer teaches the attachment portions (282 and 283) not being wrapped like the core is (Column 6, lines 36-38), therefore the attachment portions have a lesser stiffness than the core.
With regard to claim 10, Bremmer teaches an erosion protection layer made of a polymer (Column 5, lines 54-56), the erosion protection layer disposed on the first composite ballistic layer (37).
With regard to claim 11, Bremmer teaches a power transmission system for an aircraft (Column 1, lines 25-27) comprising: a gearbox (25); and a drive shaft (28) comprising: a first attachment portion coupled to an engine (Column 4, lines 22-24); a second attachment portion coupled to the gearbox (Column 4, lines 22-24); a tubular core (281) interconnecting the first and second attachment portions (282 and 283), an energy absorption layer (32) made of a material (Column 5, lines 48-51),  the energy absorption layer (32) disposed on the core (Fig. 6), and a first composite ballistic layer disposed on the energy absorption layer (33; Column 6, lines 10-17 wherein Aramid and Kevlar fibers are known to be ballistic materials, therefore the layer 
Li et al. teaches an energy absorption layer made of a composite comprising rubber and metal (Abstract) in order to exhibit high vibration absorption, corrosion resistance, radiation resistance, high temperature resistance, low temperature resistance, long life, and good stability (Paragraph 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft and composite wrap of Bremmer with the rubber metal composite layer of Li et al. to provide radiation resistance, long life, good stability, and high and low temperature resistance.
With regard to claim 13, Bremmer teaches the attachment portions (282 and 283) not being wrapped like the core is (Column 6, lines 36-38), therefore the attachment portions have a lesser stiffness than the core.
With regard to claim 14, Bremmer teaches the gearbox driving one or more rotor blades (Column 3, lines 61-63).
With regard to claim 15, Bremmer teaches the gearbox being an accessory gearbox that drives one or more accessories (Column 3, lines 61-63 wherein rotor blades are accessories).
With regard for claim 17, Bremmer teaches a method of fabricating a drive shaft for an aircraft (Column 1, lines 25-35) comprising: forming an energy absorption layer (32) on an elongated core (281), the elongated core extending between first and second attachment portions (282 and 283), and forming a first composite ballistic layer on the energy absorption layer (33). Bremmer does not expressly disclose an energy absorption layer comprising a 
Li et al. teaches an energy absorption layer comprising a material selected with respect to at least one predetermined energy frequency or at least one predetermined energy level (Paragraph 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft and composite wrap of Bremmer with the rubber metal composite layer of Li et al. to provide a better damping effect while ensuring the safety of the damper structure.
With regard to claim 18, Bremmer teaches the first composite ballistic layer (33) comprises organic fibers (Column 6, lines 10-17).
With regard to claim 19, Bremmer teaches the first composite ballistic layer (33) being bonded to an outer diameter of the core to limit movement of the first composite ballistic layer relative to the core (Column 5, lines 59-64).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bremmer (U.S. Patent No. 10,247,273) in view of Tremelling (U.S. Patent No. 10,012,263).
With regard to claim 4, Bremmer teaches a core (281), but not a core made of a composite material. Tremelling teaches a core made of a composite material, containing Kevlar and aluminum (Column 3, lines 38-40) in order to have high strength, high modulus, or low coefficient of thermal expansion (Column 3, lines 44-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer with the composite core of Tremelling because the composite shaft can have the properties of high strength, high modulus, or low coefficient of thermal expansion.

Tremelling teaches a core that is a tube including an inner diameter (Column 3, lines 5-10) defining an elongated bore in order to reduce weight compared to a solid shaft.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer with the core of Tremelling because the hollow core with an inner diameter results in a reduction of weight in the shaft.

Claims 1, 6, 8, 11-12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bremmer (U.S. Patent No. 10,247,273) in view of Nakajima (U.S. Patent No. 8,118,064).
With regard to claim 1, Bremmer teaches a drive shaft for an aircraft (28) comprising: an elongated core (281) extending between a pair of opposed attachment portions (282 and 283); an energy absorption layer (32) made of a material (Column 5, lines 48-51), the energy absorption layer (32) disposed on the core (Fig. 6); and a first composite ballistic layer disposed on the core (33; Column 6, lines 10-17 wherein Aramid and Kevlar fibers are known to be ballistic materials, therefore the layer containing these fibers would provide some level of ballistic protection, i.e. ballistic layer). Bremmer does not specifically disclose the energy absorption layer being made of a composite comprising metal.
Nakajima teaches an energy absorption layer made of a composite comprising Kevlar and metal (Column 8, lines 18-22) in order to have a low density and high elasticity to provide an increased first-order flexural resonance frequency (Column 8, lines 15-18).

With regard to claim 6, Bremmer teaches the first composite ballistic layer (33) being disposed on the energy absorption layer (Fig. 6). Bremmer does not teach a second composite ballistic layer disposed on the inner diameter of the core.
Nakajima teaches a core in the shape of a hollow tube (11) comprising a second ballistic layer (12) disposed on the inner diameter (Fig. 2a) in order to improve the flexural rigidity of the transmission shaft (Column 6, lines 15-17) and reduce weight.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer with the core including an inner diameter and a second ballistic layer to improve the flexural rigidity of the transmission shaft and reduce weight.
With regard to claim 8, Bremmer teaches a rubber energy absorption layer (32) that dampens vibrations and has ballistic resistance ability, but does not teach electrical conductivity.
Nakajima teaches a layer that can be a modified epoxy resin composite containing epoxy and metal for electrical conductivity that also dampens vibrations (Column 10, lines 24-33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption layer of Bremmer with the epoxy resin composite of Nakajima to provide a layer that provides electrical conductivity that also dampens vibrations.

Nakajima teaches an energy absorption layer made of a composite comprising Kevlar and metal (Column 8, lines 18-22) in order to have a low density and high elasticity to provide an increased first-order flexural resonance frequency (Column 8, lines 15-18).
With regard to claim 12, Bremmer does not disclose the second composite ballistic layer disposed on an inner diameter of the tubular core.
Nakajima teaches a second composite ballistic layer (12) disposed on an inner diameter (Fig. 2a) of the tubular core (11) in order to improve the flexural rigidity of the transmission shaft (Column 6, lines 15-17) and reduce weight.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer with the core including an inner diameter and a second ballistic layer of Nakajima to improve the flexural rigidity of the transmission shaft and reduce weight.

Nakajima teaches a layer that can be a modified epoxy resin composite containing epoxy and metal for electrical conductivity that also dampens vibrations (Column 10, lines 24-33). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorption layer of Bremmer with the epoxy resin composite of Nakajima to provide a layer that provides electrical conductivity that also dampens vibrations.
With regard for claim 17, Bremmer teaches a method of fabricating a drive shaft for an aircraft (Page 8, column 1, lines 25-35) comprising: forming an energy absorption layer (32) on an elongated core (281), the elongated core extending between first and second attachment portions (282 and 283), and forming a first composite ballistic layer on the energy absorption layer (33). Bremmer does not expressly disclose an energy absorption layer comprising a material selected with respect to at least one predetermined energy frequency or at least one predetermined energy level.
Nakajima teaches an energy absorption layer comprising a material selected with respect to at least one predetermined energy frequency or at least one predetermined energy level in order to have preferable specific strength and specific elasticity (Column 8, lines 26-29).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft and composite wrap of Bremmer with the Kevlar metal composite layer of Nakajima in order to have a preferable specific strength and specific elasticity.

Nakajima teaches an elongated core being a hollow tube (11), and further comprising forming a second composite ballistic layer (12) on an inner diameter of the hollow tube (Fig. 2a) in order to improve the flexural rigidity of the transmission shaft (Column 6, lines 15-17) and reduce weight.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive shaft of Bremmer with the core including an inner diameter and a second ballistic layer of Nakajima to improve the flexural rigidity of the transmission shaft and reduce weight.
Conclusion6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M GRIFFIN whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.M.G./Examiner, Art Unit 4195        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678